J-S73039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RONALD S. MORGAN                        :
                                         :
                    Appellant            :   No. 889 WDA 2018

                Appeal from the PCRA Order May 21, 2018
    In the Court of Common Pleas of Butler County Criminal Division at
                     No(s): CP-10-CR-0000991-2011


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OLSON, J.

MEMORANDUM BY OLSON, J.:                       FILED DECEMBER 20, 2018

     Appellant, Ronald S. Morgan, appeals from the order entered on May

21, 2018, granting in part and denying in part his petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.      We remand to

enable the PCRA court to conduct a Grazier hearing and determine whether

Appellant knowingly, voluntarily, and intelligently waived his right to a

counseled PCRA appeal. Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa.

1998).

     As we previously explained:

         Following a three-day jury trial in May 2013, Appellant was
         convicted of two counts of involuntary deviate sexual
         intercourse (IDSI), one count each of statutory sexual
         assault, aggravated indecent assault, and indecent assault,
         104     counts     of    sexual      abuse    of    children
         (photographing/videotaping/depicting on computer or filming
         sexual acts), 104 counts of sexual abuse of children
         (viewing/possessing child pornography), one count each of
J-S73039-18


         endangering the welfare of children and corruption of minors,
         and two counts of misdemeanor possessory drug offenses.
         With the exception of the drug convictions, all convictions
         involved offenses committed against the daughter (victim) of
         one of Appellant’s friends, beginning when the victim was
         approximately eleven or twelve and continuing until she was
         fifteen.

         [On February 19, 2014,] Appellant was sentenced to an
         aggregate term of not less than 182 months and not more
         than 364 months in prison. He also was determined to be [a
         sexually violent predator].

Commonwealth v. Morgan, 135 A.3d 661 (Pa. Super. 2015) (unpublished

memorandum) at 1-22.

       We affirmed Appellant’s judgment of sentence on December 17, 2015;

Appellant did not file a petition for allowance of appeal with our Supreme

Court. Id.

       On January 12, 2017, Appellant, through his counsel, Martin A. Dietz,

Esquire (hereinafter “Attorney Dietz”), filed a timely PCRA petition. On August

25, 2017, the PCRA court held a hearing on the petition and, on May 21, 2018,

the PCRA court entered an order granting in part and denying in part the

petition. Specifically, the PCRA court granted Appellant relief on his illegal

sentencing claim; thus, the PCRA court vacated Appellant’s judgment of

sentence and remanded for resentencing. PCRA Court Order, 5/21/18, at 1.

However, the PCRA court denied Appellant’s petition in all other respects.1 Id.

____________________________________________


1An order granting in part and denying in part all issues raised in a PCRA
petition is a final order for purposes of appeal. Commonwealth v. Watley,
153 A.3d 1034, 1039 n.3 (Pa. Super. 2016), citing Commonwealth v.
Gaines, 127 A.3d 15, 17-18 (Pa. Super. 2015) (en banc) (plurality).


                                           -2-
J-S73039-18



         Even though Attorney Dietz was still counsel of record, Appellant filed a

timely, pro se notice of appeal on June 12, 2018. Then, on June 22, 2018,

Attorney Dietz filed a petition to withdraw his appearance, where he claimed

that the court must permit him to withdraw because of “an irreconcilable

conflict of interest between [Appellant] and [Attorney Dietz].”          Attorney

Dietz’s Petition to Withdraw, 6/22/18, at 1-2.

         The PCRA court granted Attorney Dietz’s petition to withdraw on June

25, 2018; however, the court did not appoint another attorney to represent

Appellant during the appeal and it did not conduct a Grazier hearing to

determine whether Appellant knowingly, voluntarily, and intelligently waived

his right to a counseled PCRA appeal.         Appellant then filed a pro se Rule

1925(b) statement of errors complained of on appeal and a pro se appellate

brief.

         Within the PCRA court’s Rule 1925(a) opinion, the PCRA court

acknowledges that it erred when it failed to conduct a Grazier hearing. PCRA

Court Opinion, 8/6/18, at 4. We agree and thus remand the case to the PCRA

court.

         A post-conviction petitioner has a rule-based “right to representation of

counsel for purposes of litigating a first PCRA petition through the entire

appellate process.” Commonwealth v. Robinson, 970 A.2d 455, 457 (Pa.

Super. 2009) (en banc); see also Pa.R.Crim.P. 904(C). To protect this right,

we have held that “in any case where a defendant seeks self-representation



                                        -3-
J-S73039-18


in a PCRA proceeding and where counsel has not properly withdrawn,” the

PCRA court must hold a Grazier hearing to determine whether “the

defendant’s waiver of the right to counsel is knowing, voluntary, and

intelligent.”   Id. at 456 and 459. As the Robinson Court held, this demands

that the PCRA court hold an on-the-record colloquy with the petitioner and,

“at a minimum . . . elicit the following information from” the petitioner:


         (a) that the [petitioner] understands that he or she has the
         right to be represented by counsel, and the right to have free
         counsel appointed if the [petitioner] is indigent;


         [(b)] that the [petitioner] understands that if he or she
         waives the right to counsel, the [petitioner] will still be bound
         by all the normal rules of procedure and that counsel would
         be familiar with these rules;


         [(c)] that the [petitioner] understands that there are possible
         defenses to these charges that counsel might be aware of,
         and if these defenses are not raised at trial, they may be lost
         permanently; and


         [(d)] that the [petitioner] understands that, in addition to
         defenses, the [petitioner] has many rights that, if not timely
         asserted, may be lost permanently; and that if errors occur
         and are not timely objected to, or otherwise timely raised by
         the [petitioner], these errors may be lost permanently.

Id. at 459-460; Pa.R.Crim.P. 121(A)(2).

      No such colloquy occurred in this case and, thus, there has been no

showing that Appellant “knowingly, voluntarily, and intelligently” waived his

right to counsel. Robinson, 970 A.2d at 460; Commonwealth v. Davido,

868 A.2d 431, 437-438 (Pa. 2005) (“it is up to the trial court, not counsel, to


                                       -4-
J-S73039-18


ensure that a colloquy is performed if the defendant has invoked his right to

self representation”).

      Further, even though Appellant has not challenged his pro se status on

appeal, we have an obligation to sua sponte raise and address this issue. As

we held in Commonwealth v. Stossel, where a first-time PCRA petitioner

fails to properly waive his right to counsel, “this Court is required to raise this

error sua sponte and remand for the PCRA court to correct that mistake.”

Commonwealth v. Stossel, 17 A.3d 1286, 1290 (Pa. Super. 2011).

      We therefore remand so the PCRA court may conduct a Grazier hearing

forthwith and determine whether, during this PCRA appeal, Appellant

knowingly, voluntarily, and intelligently has requested waiver of his right to

counsel. If Appellant does not wish to waive this right, the PCRA court must

then determine whether Appellant is entitled to court-appointed counsel or

whether Appellant can afford to engage counsel at his own expense. Further,

if Appellant does not wish to waive his right to counsel, the PCRA court must

permit counsel to file a supplemental Rule 1925(b) concise statement and the

PCRA court must then address those issues in a supplemental Rule 1925(a)

opinion.


      Case remanded for proceedings consistent with this memorandum

decision. Panel jurisdiction is retained.




                                       -5-